DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padgett (US 2019/0303847) in view of Maly (US 20040073410).

As for claims 1-20, Padgett discloses the invention substantially as claimed, including:

1. A computer method, comprising: 
extracting, by at least one processor, at least one commercial item from a model [fig. 1-2, 4; paragraphs 0029-0032, 0052 which disclose the extraction of packages and modeling of packages for transport within a shipping container (paragraph 0062), packages comprising commercial items (paragraph 0023)]; 
processing, by at least one processor, a first set of data associated with the positioning of the commercial item members [figs. 8, 9; paragraphs 0026, 0031, 0051 – wherein the build plan includes data of positioning of the items (arrangement)]; 
processing, by at least one processor, a second set of data associated with the assembly of the wall panel [figs. 8, 9; paragraphs 0026, 0031, 0051 – wherein the build plan comprises a second set of data related to the assembly, assembly process (order)]; 
creating, by at least one processor, an assembly process of the commercial item [see as cited above – build plan paragraph 0026 as well as paragraph 0027 wherein the build plan specifies placement, arrangement, and unpacking which is also saved, optimized, or modified for future use (paragraph 0027)]; 
formulating, by at least one processor, a package of the commercial item, wherein the package is organized based on assembly process [see as cited above – especially paragraphs 0026, 0051 (package build plan); also paragraph 0058, 0061]; 
adjusting, by at least one processor, the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel [paragraphs 0051, 0062]; and 
generating, by at least one processor, a graphical representation of the package [figs. 8, 9; paragraph 0050].  
2. The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the commercial item [see as cited in claim 1].  
3. The computer method of claim 2, further comprising, processing, by at least one processor, the data acquired from the simulation and the package to determine if the package is organized based on a desired assembly method template [see as cited in claim 1; paragraph 0027, 0057; and paragraphs 0056, 0063].  
4. The computer method of claim 3, wherein the formulation of the package, further comprising, comparing, by at least one processor, the simulation to a second simulation based on a second assembly method template [see as cited in claim 3 – where the build plan may be modified and based on a predetermined template].  
5. The computer method of claim 1, further comprising, generating, by at least one processor, a model of the package [paragraph 0027].  
6. The computer method of claim 1, further comprising, translating, by at least one processor, the members within the package based on a limitation set forth by a shipping vessel [paragraphs 0027, 0051, 0062].  
7. The computer method of claim 1, further comprising, adjusting, by at least one processor, the orientation of the members within the package based on a member profile comparison, wherein the comparison determines the similarities between the member profiles [see as cited in claims 3-4 and paragraphs 0025, 0042-0043].  

Padgett does not specifically disclose creating models concerning wall panels of a building model.

Maly discloses creating models concerning wall panels of a building model [paragraph 0023].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Padgett and Maly because one of ordinary skill in the art would have easily applied objects such as Maly’s commercial products such as wall panels created in a model environment to the Shipping optimization method and system of Padgett because modeling the shipping of items comprising wall panels would provide for optimizations which would improve efficiency and reduce costs associated with shipping large items such as wall panels. 

Claims 8-20 are directed to a computer program product and system which provide similar limitations of claims 1-7, and are rejected for the same reasons as set forth supra in the rejection of claims 1-7

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        June 6, 2022